Citation Nr: 1040075	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for asthma and breathing 
problems due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter




INTRODUCTION

The Veteran served on active duty from December 1975 to December 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision in which the RO, 
in pertinent part, denied service connection for diabetes 
mellitus and asthma.  The Veteran perfected a timely appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has alleged that he has developed asthma and 
breathing problems as a result of being exposed to asbestos while 
serving in Korea.  

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, the VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(Manual), provides information concerning claims for service 
connection for disabilities resulting asbestos exposure.  The 
date of this amended material is December 13, 2005.

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim for service 
connection for asbestosis or asbestos-related disabilities under 
the appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies. M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the Veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical-nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOGCPPREC 04-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post- service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988).

In this case the RO requested the Veteran's personnel records 
which show his in-service jobs, however, no determination was 
reached as to whether the military records demonstrate evidence 
of asbestos exposure during service.  As such, the claim must be 
remanded for this development to be completed. 

In addition, the Veteran should be sent a questionnaire asking 
him to provide information on pre-service and post-service 
evidence of occupational or other asbestos exposure.  Finally, 
the Veteran should be afforded a VA examination in order to 
determine the nature and etiology of the Veteran's asthma and 
breathing problems.  

With respect to the Veteran's claim for diabetes mellitus, the 
Board has determined that further development is warranted as 
well.  Specifically, the Veteran should be afforded a VA 
examination in order to determine the nature and etiology of his 
diabetes mellitus.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  

Here, there is evidence of a current disability as the medical 
record clearly demonstrates that the Veteran has been diagnosed 
with diabetes.  In addition, the Veteran, in his October 2006 
Notice of Disagreement, indicated that he first began displaying 
symptoms of diabetes while serving on active duty in Korea and 
his symptoms have continued since that time and gotten worse.  
The Board notes that a veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding 
a link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Given that the Veteran has a current diagnosis and has 
testified to continuity of symptomatology, a VA examination and 
opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the U.S. Department of the Army to 
indicate whether the Veteran was exposed to 
asbestos while on active duty between 
December 1975 to December 1978 due to his 
duties while serving in Korea.  If no such 
opinion can be given, the service department 
should so state.  All records and/or 
responses received should be associated with 
the claims file.

2.  Send a questionnaire to the Veteran and 
his representative asking him to provide 
information on pre-service and post-service 
evidence of occupational or other asbestos 
exposure.  Then attempt to contact his former 
employer(s) and request copies of all 
available medical records and personnel 
records indicating the Veteran's job duties 
and any on-the-job exposure to asbestos.  All 
records and/or responses received should be 
associated with the claims file.

3.  After completing the above development, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA pulmonary examination to obtain a medical 
opinion concerning the nature, etiology, and 
probable time of onset of each pulmonary 
disorder which he currently has.

The VA examiner should indicate whether it is 
at least as likely as not that the Veteran 
now actually has asbestosis.

Also, the VA examiner should indicate whether 
it is at least as likely as not that any 
pulmonary disorder currently present is 
etiologically related to the Veteran's 
military service, including any verified in-
service exposure to asbestos.  The examiner 
should comment on any post-service asbestos 
exposure as well.  

If asbestosis or any chronic pulmonary 
disability is found to be related to asbestos 
exposure, an opinion should be rendered as to 
whether it is at least as likely as not that 
such disability is related to asbestos 
exposure during military service as opposed 
to possible post service asbestos exposure.

The rationale for all opinions expressed 
should be discussed and if no opinion can be 
rendered without resort to speculation please 
state the reason(s) why.

All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

4.  Schedule the Veteran for a VA examination 
to determine the nature, extent, and etiology 
of any diabetes that may be present.  His 
claims file should be made available to and 
reviewed by the examiner in conjunction with 
the examination.  If the Veteran has 
diabetes, the examiner should offer an 
opinion on whether it is at least as likely 
as not (50 percent or greater probability) 
that the disorder had its onset in service or 
within one year thereafter, or is otherwise 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions.  In providing a complete 
rationale for these opinions, the examiner 
must consider the Veteran's own lay history, 
to include his assertion that his diabetes 
symptoms began while on active duty.  

5.  After the development requested above and 
any additional development or notice deemed 
warranted has been completed, the record 
should again be reviewed.  The claims for 
service connection should be adjudicated. If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


